Citation Nr: 0838610	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to February 
1979.  He also served with the United States Naval Reserve, 
including a period of active duty from January 6, 1991, to 
April 30, 1991.

This matter originates from a May 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In this decision the RO denied the 
veteran's claims for service connection for PTSD and major 
depression. The veteran disagreed with this decision and 
appealed the decision to the Board of Veterans' Appeals 
(Board).  In April 2007, the Board denied the claims.

The veteran appealed the Board's April 2007 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
Pursuant to a joint motion to vacate and remand filed by the 
parties, the CAVC issued an order in May 2008 vacating the 
Board's April 2007 decision and remanding the matter back to 
the Board.  Thus, the matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The basis of the joint motion for remand filed by the parties 
in May 2008 is that an April 2004 VA examination report is 
inadequate for evaluation purposes thus requiring that the 
veteran must be afforded a new, adequate examination.  Caluza 
v. Brown, 7 Vet. App. 498, 505 (1995).

Specifically, the joint motion points out that while the 
April 2004 VA examiner concluded that "the veteran does not 
meet criteria A, B, C, D, E, or F of PTSD", he did not 
clearly identify these criteria.  It is also noted in the 
joint motion that the examiner did not consider noted 
symptoms of depression and over eating as being possible 
symptoms of PTSD.  The joint motion goes on to state that the 
examiner did not provide any rationale for his opinion that 
the veteran's depression was not related to his military 
service nor did the examiner clearly differentiate between 
depression as a symptom of PTSD as opposed to a separate 
disability.  Accordingly, pursuant to the Court's holding in 
Caluza, the joint motion directs that the appellant be 
afforded an adequate examination.  See also 38 U.S.C.A. 
§ 5103A(d).  

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Copies of treatment records, (VA and 
non-VA), not previously obtained, 
covering the period from 2004 to the 
present, should be obtained and added to 
the claims file.

2.  Arrange for the veteran to be 
examined by a VA psychiatrist to 
determine the diagnoses and etiology of 
the claimed psychiatric disabilities of 
PTSD and major depression.  Specify for 
the examiner the stressor or stressors 
that are determined to be established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  

The examiner should render an opinion as 
to whether the veteran has a diagnosis of 
PTSD in accordance with The American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) and render an 
opinion as to whether only the verified 
in-service stressor(s) is(are) a 
sufficient traumatic event(s) to support 
a diagnosis of PTSD in accordance with 
DSM-IV.  All noted symptoms to include 
depression and over eating should be 


considered.  If the veteran is found to 
have PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressors 
supporting the diagnosis.  If the veteran 
is not found to have PTSD, the examiner 
is requested to identify the specific 
diagnostic criteria that are not met.

In addition, if the veteran is found to 
have major depression, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., a 50% degree of probability or 
higher) that such diagnosis is related to 
the veteran's military service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50% degree 
of probability).

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review of pertinent 
documents therein in conjunction with the 
examination. The examination report is to 
reflect whether such a review of the 
claims file was made.

2.  Thereafter, readjudicate the claims 
for service connection for PTSD and major 
depression.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

